United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 04-3802
                                  ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Matthew James Morgan,                  *
                                       *      [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: September 6, 2005
                                Filed: September 12, 2005
                                 ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Matthew Morgan pleaded guilty to stealing explosive materials, and was
sentenced to 18 months in prison and 3 years supervised release. See 18 U.S.C.
§§ 844(k) (10-year maximum prison term), 3559(a)(3) (Class C felony), 3583(b)(2)
(3-year maximum supervised release term for Class C felony). At a revocation
hearing several months after his release, Morgan did not deny alleged violations of
the conditions of his release. The district court1 revoked supervised release and
imposed a new sentence of 4 months imprisonment and 2 years supervised release,

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
commenting on Morgan’s personal circumstances and his numerous violations.
Morgan appeals this sentence.

       We note that both the prison term and the supervised release term were within
authorized limits, and that the district court considered appropriate factors in
imposing the revocation sentence. See 18 U.S.C. §§ 3583(e)(3) (authorizing up to 2
years imprisonment upon revocation of supervised release where original offense was
Class C felony), 3583(h) (authorizing new period of supervised release not to exceed
maximum term of supervised release for original offense, less any prison time
imposed upon revocation of supervised release). We conclude that Morgan’s
sentence is not unreasonable. See United States v. Tyson, 413 F.3d 824, 825-26 (8th
Cir. 2005) (standard of review).

      Accordingly, we affirm, and we also grant counsel’s motion to withdraw.
                     ______________________________




                                        -2-